Dissenting Opinion by
Mr. Justice Koberts:
I dissent from the majority’s decision because I believe it has misconceived the jurisdictional issue involved in this case. While I believe that the majority is correct in its conclusion that the orphans’ court has no jurisdiction to entertain an action to recover a debt claimed by a decedent’s estate against another, that is not what the orphans’ court decree necessarily entailed here. The effect of a decree such as the one below is to distribute the assets of a small estate without requiring the formality of a complete administration. Thus there is no reason why the determination by the court below that the debt claimed by appellant was not owing to the estate either insulates the alleged debtor from further legal action or prevents the appellant*, or any other proper person, from taking out letters and then proceeding against the debtor in the name of the estate.
The majority’s holding is not compelled by the Harrisburg Nat'l Bank, McGovern, Brown or Moreland case relied upon by it. Each of those cases, as the majority’s quotations suggest, merely rejects the contention that the orphans’ court has jurisdiction to enter a decree actually compelling a debtor to pay moneys allegedly owed to an estate. That being so, I see no legal necessity or other reason why the orphans’ *477court should not be held to have jurisdiction to resolve the instant question, where such resolution is so clearly ancillary to and implicit in statutorily granted power. To decide that the administration of small estates may be frustrated by the mere prima facie claim of a debt owed the estate will not, in my view, be in the interests of efficient judicial administration.
Mr. Chief Justice Bell joins in this dissenting opinion.

 I believe tbe court below was incorrect when it expressed the view that its order would, by virtue of res judicata principles, prevent appellant from prosecuting an action to recover the debt as representative of the estate.